IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42209

STATE OF IDAHO,                                 )    2015 Unpublished Opinion No. 340
                                                )
       Plaintiff-Respondent,                    )    Filed: February 10, 2015
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
SCOTT BRADLEY MURIHUGH,                         )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Scott Bradley Murihugh pled guilty to one count of sexual exploitation of a child. I.C.
§ 18-1507(2)(a). In exchange for his guilty plea, an additional charge was dismissed. The
district court sentenced Marihugh to a unified term of ten years, with a minimum period of
confinement of three years. The district court retained jurisdiction, and Marihugh was sent to
participate in the rider program.
       After Marihugh completed his rider, the district court relinquished jurisdiction.
Marihugh appeals, claiming that the district court erred by refusing to grant probation.


                                                 1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Marihugh
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Marihugh argues that all of the relevant goals of sentencing could have been
accomplished with probation. As noted above, however, the district court found that probation
was not an appropriate course of action in Marihugh’s case. The record does not indicate that the
district court abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2